Citation Nr: 9923152	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-18 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for chronic lumbosacral strain with degenerative changes, on 
appeal from the initial grant of service connection.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to May 
1974 and from April 1981 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, granted 
service connection for chronic lumbosacral strain with 
degenerative changes, with assignment of a 10 percent 
disability rating, and denied service connection for a left 
knee condition.  The veteran currently resides within the 
jurisdiction of the RO in Nashville, Tennessee.

The veteran's left knee claim is the subject of the REMAND 
herein.


FINDINGS OF FACT

1.  The veteran's claim for higher evaluation is plausible, 
and the RO has obtained sufficient evidence for correct 
disposition of this claim.

2.  The veteran's low back disorder is manifested by 
subjective complaints of pain and slight limitation of 
motion, resulting in a slight level of functional loss.

3.  The veteran's claim for service connection for a left 
knee condition is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
disability rating for his low back disorder, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating higher than 10 
percent for chronic lumbosacral strain with degenerative 
changes have not been met since the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010-5295 (1998).

3.  The veteran has presented a well-grounded claim for 
service connection for a left knee condition, and VA has not 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Shortly after the veteran's retirement from service, he 
submitted claims for service connection for back and left 
knee disorders.

With respect to his back claim, the veteran's service medical 
records showed complaints of low back pain in March 1989.  He 
reported onset of back pain after exercising.  Examination 
showed fair range of motion, stiffness of the paraspinous 
muscles, and no sciatic notch pain.  The examiner's 
assessment was low back syndrome.

With respect to his left knee claim, the veteran's service 
medical records showed that he injured his left knee in 
November 1972, and fluid was aspirated from the knee.  X-rays 
showed no fracture.  In March and April 1992, he was treated 
for complaints of left knee pain.  The diagnosis was 
patellofemoral joint syndrome.  In October 1992, he stated 
that he continued to have persistent left knee pain and 
effusion with activity.  He denied having any locking or 
instability of the knee.  The examiner's assessment was left 
knee degenerative joint disease and patellofemoral syndrome.  
In September 1993, it was noted that the veteran had knee 
pain. 

Every Report of Medical Examination conducted during service 
between May 1974 and December 1994 indicated that clinical 
evaluations of the veteran's spine and lower extremities were 
normal.  On each Report of Medical History completed prior to 
his retirement examination (i.e., from May 1974 to March 
1993), the veteran denied having or ever having swollen or 
painful joints, arthritis, bone or joint deformity, recurrent 
back pain, or trick or locked knee.  On the Report of Medical 
History completed in December 1994, it was noted that he had 
swelling and pain in the left knee with periodic 
patellofemoral syndrome that was not considered disabling.

In February 1995, the veteran underwent a VA physical 
examination.  He complained of back pain that "comes and 
goes" and included sharp pain in the midline of the back 
from about L2 to L5.  He complained of knee pain, especially 
on the left, and occasional swelling.  Examination showed 
that he walked with a normal gait and dressed and undressed 
without difficulty.  Range of motion for the back was flexion 
to 80 degrees, extension to 20 degrees, and side bending to 
30 degrees bilaterally.  His calves were equal.  His thighs 
were 20 inches on the right and 19 inches on the left.  Knee 
and ankle reflexes were active and equal.  There was no 
crepitation with knee movement, and the ligaments were firm 
and stable.  

X-rays of the knees showed no abnormalities.  X-rays of the 
lumbosacral spine showed minimal anterior osteophyte 
formation at L3-4, L4-5, and L5-S1, with degenerative facet 
disease at L5-S1.  Diagnoses were chronic lumbosacral strain 
and strain ligaments of both knees.  The examiner stated that 
the cause for the veteran's complaints could not be found.  

A May 1995 rating decision, inter alia, granted service 
connection for chronic lumbosacral strain with degenerative 
changes, with assignment of a 10 percent disability rating, 
and denied service connection for a left knee condition.  In 
his notice of disagreement, the veteran stated that he had 
been diagnosed with degenerative disease of the left knee 
during service.  He stated that the VA examiner had ignored 
his complaints.  His back had been hurting for the prior 
three weeks to the point where he could barely walk.  

Another VA physical examination was scheduled for the veteran 
in January 1996, but he had to cancel the appointment due to 
heart surgery.  X-rays of the lumbar spine were conducted in 
December 1995, and these showed mild degenerative disease 
with osteophytosis. 

The RO obtained the veteran's VA medical records for 
treatment between January 1995 and February 1996.  In July 
1995, he complained of low back pain of 2-3 weeks' duration 
with morning stiffness.  He stated that the pain radiated 
down both legs to the feet.  The back pain lasted for 3-4 
hours, but the leg pain never went away.  Examination showed 
that the veteran experienced pain with straight leg raising, 
and he had point tenderness over the lower lumbar and sacral 
spine.  The examiner noted that the x-rays taken in February 
1995 showed osteophyte formation, as discussed above.  
Diagnoses included degenerative joint disease of the left 
knee with patellofemoral syndrome.

The veteran was hospitalized in December 1995 for his heart 
condition.  He reported a history of low back pain and 
traumatic arthritis of the lumbosacral spine.  The physical 
examination indicated no abnormalities of the back.  It was 
noted that he had full range of motion of all extremities 
with no strength deficits, and reflexes were intact.  
Discharge diagnoses included low back pain.

Medical evidence from Braxton County Memorial Hospital and 
Charleston Area Medical Center, as well as the report of a VA 
cardiovascular examination conducted in 1997, are associated 
with the claims file.  None of these records showed 
complaints of or treatment for the veteran's back and/or left 
knee.



II. Legal Analysis

A. Higher rating for back condition

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his back condition.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where there is a well-
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1998).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1998).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.  

The RO provided the veteran an appropriate VA examination.  
There is no indication of additional medical records that the 
RO did not obtain.  The veteran's representative noted that 
the last VA examination was conducted in 1995 (i.e., four 
years ago) and argued that VA's duty to assist required that 
this claim be remanded so that the veteran could be provided 
a current VA examination.  However, VA regulations do not 
require that a claimant undergo reexamination in all cases, 
but rather only when there is evidence suggesting a material 
change in the veteran's disability.  38 C.F.R. §§ 3.326(a) 
and 3.327(a) (1998); cf. Glover v. West, No. 99-7015 (Fed. 
Cir. August 2, 1999).  

In this case, there is no evidence indicating that there has 
been a material change in the severity of the veteran's back 
disability since he was examined in February 1995.  Other 
than treatment for complaints of back pain in July 1995 and a 
reported history of back pain in December 1995, there is no 
indication that the veteran has received any treatment for 
his back since 1995.  He has not maintained such in any 
statements to the RO, nor has he made any specific statements 
about how his back disorder is worse.  Therefore, in these 
circumstances, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a), including providing him an additional 
examination.  

The veteran has disagreed with the original disability rating 
assigned for his back condition.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The Statement of the Case (SOC), as well as the Supplemental 
Statements of the Case (SSOCs), provided to the veteran 
identified the issue on appeal as being entitlement to an 
increased evaluation.  The November 1995 SOC indicated that 
all the evidence of record at the time of the May 1995 rating 
decision (i.e., service medical records and VA examination 
reports from February 1995) was considered in assigning the 
original disability rating for the veteran's back disorder.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected disability.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1998).  

The veteran is currently evaluated as 10 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295.  His 
service-connected disorder is that of chronic lumbosacral 
strain with degenerative changes.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1998).  The hyphenated diagnostic code in 
this case indicates that degenerative arthritis under 
Diagnostic Code 5010 is the service-connected disorder, and 
lumbosacral strain under Diagnostic Code 5295 is a residual 
condition.  

Under Diagnostic Code 5010, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5289, and 5292 
(1998).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  Multiple involvement of the lumbar 
vertebrae are considered groups of minor joints and ratable 
on parity with major joints.  38 C.F.R. § 4.45(f) (1998).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

Diagnostic Codes 5289 and 5292 concern limitation of lumbar 
spine motion.  Under Diagnostic Code 5289 for ankylosis of 
the lumbar spine, a 40 percent disability rating is warranted 
for favorable ankylosis, and a 50 percent disability rating 
is warranted for unfavorable ankylosis.  The Court has 
defined ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a 10 percent 
disability rating is warranted for slight limitation of 
motion, a 20 percent disability rating for moderate 
limitation of motion, and a 40 percent disability rating for 
severe limitation of motion.

The veteran is service-connected for degenerative changes in 
the lumbar spine, which is rated as a major joint, as 
discussed above.  In order to assign a higher evaluation 
under Diagnostic Code 5003, there would have to be x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups without limitation of motion, or 
limitation of motion of more than one joint.  The 
preponderance of the evidence is against assignment of a 
higher disability rating under Diagnostic Code 5003, since he 
is service-connected for one major joint only (i.e., the 
lumbar spine).

The 1995 VA examination showed the following ranges of motion 
for the veteran's lumbosacral spine:  flexion to 80 degrees, 
extension to 20 degrees, and side bending to 30 degrees 
bilaterally.  These measurements showed no more than slight 
limitation of motion of the lumbar spine overall.  The 
veteran's lumbar spine is not immobile, and a diagnosis of 
ankylosis has not been rendered.  Therefore, a disability 
rating higher than 10 percent is not warranted under 
Diagnostic Code 5289 or 5292.

Lumbosacral strain warrants a 10 percent disability rating 
where there is characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  A 20 percent 
disability rating requires muscle spasms on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  The highest rating available for 
lumbosacral strain is 40 percent, and that requires severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's lumbar spine disability is not 
productive of disability warranting assignment of a rating 
higher than 10 percent.  Other than slight limitation of 
lumbar spine motion, there is no objective evidence of any 
other disability resulting from the veteran's back condition.  
The medical evidence does not show impairment of motor 
strength, loss of sensation, or decreased reflexes.  There 
are no structural abnormalities of the lumbar spine.

It is true that the veteran has osteo-arthritic 
(degenerative) changes in the lumbar spine.  He does not, 
however, meet the criteria for a 40 percent disability 
rating.  The arthritic changes are not manifested by loss of 
lateral spine motion, as required under the diagnostic code.  
The medical evidence also does not show any of the other 
symptoms associated with a more severe back disability such 
as listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
muscle spasm on extreme forward bending, or loss of lateral 
motion.  Diagnostic Code 5295 indicates that a 40 percent 
disability rating can be assigned if some of these symptoms 
are shown in conjunction with abnormal mobility on forced 
motion.  First, the use of the word "some" indicates that 
more than one of these symptoms must be present.  Second, 
there is no indication in the medical evidence that he has 
abnormal mobility of the lumbar spine on forced motion, as 
opposed to limitation of motion. 

Accordingly, the Board finds that the preponderance is the 
evidence is against assignment of a disability rating higher 
than 10 percent under Diagnostic Code 5295.  The Board has 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss.  Although the 
veteran has complained of pain with motion of the lumbar 
spine, the Board finds that the current 10 percent disability 
rating adequately compensates him for his limitation of 
motion and functional loss.  

It is clear that degenerative changes in the spine will 
result in a certain level of functional loss.  However, as 
indicated above, the veteran's limitation of motion of the 
lumbar spine is of a slight level overall.  Also, there is a 
lack of objective medical evidence supporting any contention 
that the veteran suffers any additional functional loss 
and/or limitation of motion.  Despite his complaints of 
increased back pain with certain activities, his actual 
functional impairment due to his lumbar spine disorder is not 
substantial.  The VA examination in 1995 showed that he could 
dress and undress without difficulty, and his gait was 
normal.  There are no positive neurological findings or loss 
of strength.  There is no evidence of postural abnormalities 
or fixed deformities.  There is no evidence of muscle 
atrophy, which shows that he continues to use his back 
muscles.  The fact that the veteran has not received any 
treatment for his back in more than three years counters his 
contention regarding the severity of his lumbar spine 
condition (i.e., "can hardly walk").  Also countering that 
statement is the fact that the VA examiner indicated in 1995 
that there were essentially no objective findings to account 
for the veteran's complaints. 

The veteran's primary complaint regarding his back condition 
is pain, especially with certain activities.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 10 percent disability rating for, at most, 
slight impairment of the lumbar spine adequately compensates 
the veteran for his pain with functional loss and for any 
increased level of functional loss and pain that he may 
experience during flare-ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his back disability.  There is objective 
evidence of slight functional loss characterized by 
limitation of motion with complaints of pain.  However, he 
does not regularly seek treatment for his back, and his back 
condition is obviously minimally disabling to him if he is 
able to forego treatment.  The medical evidence simply does 
not show more severe and frequent symptomatology such as 
would warrant a disability rating in excess of 10 percent 
(i.e., severe limitation of lumbar spine motion, neurological 
findings, loss of strength, impaired gait, decreased 
musculature of the back).  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for the veteran's 
service-connected chronic lumbosacral strain with 
degenerative changes. 

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the back disorder under Diagnostic Code 5293.  

B. Service connection for left knee condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis 
(i.e., degenerative joint disease) may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 
(1998).

The veteran's claim for service connection for a left knee 
condition is plausible.  His service medical records showed 
diagnoses of degenerative joint disease and patellofemoral 
syndrome, and the same diagnoses were rendered in July 1995.  
This claim must be said to be plausible because (a) a 
diagnosis of degenerative disease was rendered within a year 
of his retirement from service, and (b) the veteran was 
treated for the same diagnosed left knee disorders during 
service and within a year of his retirement from service.  
Assuming the credibility of this evidence, this claim is well 
grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1998).  The Board concludes 
that VA has not satisfied its duty to assist the veteran in 
the development of this claim.  The record does not contain 
sufficient evidence to decide his claim fairly.  As discussed 
more fully below, the medical evidence of record is 
contradictory as to the exact nature of his left knee 
disorder.  Accordingly, further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. §§ 5103 and 5107(a), and this claim is REMANDED 
for the development discussed below. 


ORDER

Entitlement to a disability rating higher than 10 percent for 
chronic lumbosacral strain with degenerative changes is 
denied.

The veteran's claim for service connection for a left knee 
condition is well grounded, and, to that extent, the appeal 
is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for service connection for 
a left knee condition. 

It is appropriate to provide the veteran an additional VA 
physical examination for his left knee disorder because the 
medical evidence of record is contradictory.  Although 
diagnoses of degenerative joint disease were rendered during 
service and within the first post-service year, there are no 
x-ray reports of record supporting those diagnoses, and x-
rays of the left knee conducted approximately five weeks 
after service were normal.  It is appropriate, therefore, 
that a medical professional determine whether the veteran 
currently has a chronic left knee disorder, and, if so, 
whether it is related to an inservice disease or injury.  A 
medical opinion is needed, since there is not sufficient 
evidence upon which the Board can decide the veteran's claim.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to complete 
release(s) for each medical professional 
and/or facility where he has received 
treatment for his left knee since his 
retirement from service, so that the RO 
can request these records.  If the RO is 
unable to obtain any referenced treatment 
records, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for an appropriate VA 
physical examination to evaluate his left 
knee disorder.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
report that the claims files were 
reviewed.  

The examiner should perform all necessary 
tests, including x-rays, if needed, in 
order to determine the nature and 
etiology of any current left knee 
disorder.  Prior to rendering the 
following opinion, the examiner should 
review all the evidence of record, 
including, but not limited to, (a) the 
service medical records, (b) the report 
of the VA examination conducted in 1995, 
including the February 1995 x-ray report, 
and (c) the VA progress note dated in 
July 1995.  

The examiner should render an opinion as 
to whether the veteran currently has a 
chronic left knee disorder, to include 
degenerative joint disease, and, if so, 
whether it is at least as likely as not 
that any current left knee disorder is 
related to any disease or injury during 
service, including treatment for 
patellofemoral joint syndrome and 
degenerative joint disease.  The complete 
medical rationale for any opinion is to 
be included in the report.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for service connection 
for a left knee condition, with 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






